 


109 HRES 557 IH: Urging the president to issue a proclamation declaring a Winter Outdoors Month to call attention to the need for all people to exercise and to get outdoors in the winter.
U.S. House of Representatives
2005-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 557 
IN THE HOUSE OF REPRESENTATIVES 
 
November 16, 2005 
Mr. Udall of Colorado (for himself and Mr. Sweeney) submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Urging the president to issue a proclamation declaring a Winter Outdoors Month to call attention to the need for all people to exercise and to get outdoors in the winter. 
 
Whereas three out of five Americans are overweight and 59 million are obese; 
Whereas, in the past 10 years, obesity rates in the United States have increased by more than 60 percent; 
Whereas there are 3 times as many overweight adolescents in the United States as there were 30 years ago; 
Whereas the National Institute on Aging reported in 2005 that the average life span is about to drop for the first time, and obesity is the culprit; 
Whereas 40 percent of adults in the United States do not participate in any leisure time activity; 
Whereas among children and adolescents, annual hospital costs related to obesity top $127 million; 
Whereas an April 2003 study conducted by the National Association for Sport and Physical Education found that 95 percent of parents think that regular daily physical activity helps children do better academically; 
Whereas alpine skiing and snowboarding are great forms of exercise that offer muscle toning and balance improvement; 
Whereas snowshoeing and cross-country skiing are two of the best aerobic activities and can burn up to 1,000 calories per hour depending on the intensity of exercise; 
Whereas SnowSports Industries America is coordinating a program with the President’s Council on Physical Fitness and Sports, the United States Ski and Snowboard Association, the Cross Country Ski Areas Association, and the National Ski Areas Association that encourages children and adults to earn a President’s Challenge Lifetime Achievement Award through participation in snow sports; and 
Whereas, with the 2006 Winter Olympics being held in February in Torino, Italy, January is an excellent time to encourage Americans to start and maintain a regular activity program outdoors in winter: Now, therefore, be it 
 
That the House of Representatives urges the president to issue a proclamation declaring a Winter Outdoors Month to call attention to the need for all people to exercise and to get outdoors in the winter.  
 
